Exhibit 10.2

SETTLEMENT AGREEMENT AND

GENERAL MUTUAL RELEASE




This Settlement Agreement and General Mutual Release (the “Agreement”) is made
and entered into as of August 11, 2011, by and between, on the one hand, HDS
International Corp., a Nevada corporation (“HDSI”) and, on the other hand, Vail
International Ltd. (“Holder”).  HDSI and Holder are sometimes referred to herein
as “Party” or “Parties”.




RECITALS




A.

Whereas, HDSI executed a Promissory Note (the “Note”) in favor of Holder for the
principal amount of thirty four thousand six hundred dollars ($34,600), plus any
accrued and unpaid interest, to evidence funds previously lent by Holder to
HDSI;




B.

Whereas, as a result of the accrued interest as of the date of this Agreement,
the total amount due under the Note is thirty nine thousand one hundred eighty
seven dollars and eight cents ($39,187.08);




C.

Whereas, on August 11, 2011, HDSI paid thirty nine thousand one hundred eighty
seven dollars ($39,187) to Holder in full satisfaction of the Note;




D.

Whereas, Holder is not receiving any additional consideration from HDSI for
purposes of the transactions contemplated hereby, and Holder is not paying any
additional to HDSI for any of the transactions contemplated hereby; and,




E.

Whereas, as a result of negotiations between HDSI and Holder, the Parties have
proposed a resolution that they deem to be fair and equitable, and by this
Agreement, Holder and HDSI wish to compromise, resolve, waive and release any
and all claims, known or unknown, by and between them as fully set forth herein
which exist or may exist today.




F.

Whereas, each party, without admitting any liability whatsoever, enters into
this Agreement to settle all disputes, claims and actions between the Parties,
as well as to settle any and all events or relationships between the Parties.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which is acknowledged, the Parties covenant and agree as follows:




A.

Recitals.

The foregoing recitals are true and correct and incorporated by reference
herein.




B.

Consideration.

As full consideration for this Agreement hereunder, and as full and final
satisfaction for the Note, on August 11, 2011 Holder received thirty nine
thousand one hundred eighty seven dollars ($39,187) (the “Payment”) from HDSI,
and the Holder agreed to settle the Note in exchange for the Payment.




C.

Mutual Release.  Holder, on the one hand, and HDSI, on the other hand, for
themselves and their respective predecessors, successors, affiliates, officers,
directors, principals, partners, employees, executors, beneficiaries,
representatives, agents, assigns, attorneys, and all others claiming by or
through them hereby release and forever discharge each other and their
respective predecessors, successors, affiliated entities, subsidiaries, parent
companies, affiliates, officers, directors, principals, partners, employees,
executors, beneficiaries, representatives, agents, assigns, and attorneys from
any and all actions, causes of action, suits, proceedings, debts, contracts,
controversies, agreements, promises, damages, claims and demands of any kind,
nature or description, known or unknown, of any kind whatsoever, whether based
upon a tort, contract or other theory of recovery, and whether for compensatory
damages, punitive damages or other relief in law, equity or otherwise, that any
of the Parties has ever had, now has, or hereafter can, shall or may have for,
upon, or by reason of any matter, cause or thing whatsoever from the beginning
of the world to the day of the date of this Agreement, including without
limitation all claims arising out of or relating to the Debt.  





1




--------------------------------------------------------------------------------




D.

Entire Agreement; No Oral Modification. This Agreement constitutes the complete
and entire written agreement of compromise, settlement and release between the
Parties and constitutes the complete expression of the terms of the settlement.
All prior and contemporaneous agreements, representations, and negotiations are
superseded and merged herein. The terms of this Agreement can only be amended or
modified by a writing, signed by duly authorized representatives of all Parties
hereto, expressly stating that such modification or amendment is intended.




E.

Authority to Execute.  Each Party executing this Agreement represents that it is
authorized to execute this Agreement. Each person executing this Agreement on
behalf of an entity, other than an individual executing this Agreement on his or
her own behalf, represents that he or she is authorized to execute this
Agreement on behalf of said entity.




F.

Voluntary Agreement.  The Parties have read this Agreement, have had the benefit
of counsel and freely and voluntarily enter into this Agreement.




G.

Counterparts.  This Agreement may be executed in counterparts and, if so
executed, each counterpart shall have the full force and effect of an original.
Further, a telecopied signature page by any signatory shall constitute an
original for all purposes.




H.

Governing Law.  This Agreement is being executed and delivered, and is intended
to be performed, in the State of Nevada, and to the extent permitted by law, the
execution, validity, construction, and performance of this Agreement shall be
construed and enforced in accordance with the laws of the State of Nevada
without giving effect to conflict of law principles.  This Agreement shall be
deemed made and entered into in Carson City, State of Nevada, United States of
America; however, it is intended to resolve all claims, known or unknown,
between HDSI and Holder in any jurisdiction.




IN WITNESS WHEREOF, the Parties have entered into this Agreement made and
effective as of the date first hereinabove written.







Dated:  August 11, 2011

HDS International Corp.










By: /s/ Mark Simon                   

Name:  Mark Simon

Title:   Chief Executive Officer










Dated:  August 11, 2011

Vail International Ltd.










By: /s/ Vail International Ltd.           

 





2


